Citation Nr: 1502414	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  14-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.

REPRESENTATION

Appellant represented by:	Amy R. Fochler, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1942 to April 1947.  The Veteran died in March 2013.  The Appellant is the Veteran's surviving spouse, and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.  38 U.S.C.A. § 5121A (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In December 2014, the Appellant testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the Board hearing the Appellant's representative formally and clearly entered on the record a waiver to AOJ consideration for any new evidence received.  38 C.F.R. § 20.1304 (2014).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The record evidence shows that the Veteran needed the regular aid and attendance of another person because he was unable to walk without assistance, needed assistance in bathing and tending to other hygiene needs, and was unable to travel alone.

CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a), 4.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis 

The Appellant is seeking SMC benefits based upon the loss of use of the Veteran's bilateral lower extremities.  Specifically, the Appellant claims that the Veteran's service-connected right ankle, right foot, and bilateral hip arthritis affected his ability to use his bilateral lower extremities to such a degree that he had no functional use from them and that he required regular aid and attendance. 

Special monthly compensation as provided by 38 U.S.C. 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).

In this case, the Veteran was service-connected for residuals of a gunshot to his right ankle and right foot, and for bilateral hip arthritis due to his right foot/ankle injury.  The Veteran filed his claim in August 2008.

VA treatment records show that in March 2007 the Veteran complained of several failed attempts to make custom shoes comfortable for him.  According to the Veteran's wife, the Veteran had four pairs made which all caused him discomfort.  The Veteran's wife stated that she wanted the Veteran to receive more shoes like the one he was wearing, which was made in 1947.  The Veteran complained of foot pain in October 2007.  VA treatment from August 2008 shows that the Veteran had a history of chronic lower extremity difficulties secondary to service wounds, with recent infections to the ankles.  The Veteran had ongoing problems walking, and needed a cane, a walker, a seat in the shower, rails and ramps at home, and used an electric scooter.  VA treatment notes from September 2008 stated that the Veteran had challenges with mobility due to a chronic right leg wound and scarring.  The Veteran was in a wheelchair, but had the ability to ambulate steadily and slowly with a cane.  A review of the Veteran's lower extremity showed, stiff slow gait, and that he was only able to walk with a cane or when grabbing furniture.  The Veteran was positive for fails, and was ordered a transport wheelchair.  In October 2008 the Veteran was assessed with poor activity tolerance, unstable gait.  Discussed in intervention for the Veteran, was that he would benefit from assistive devices to aid in doffing and donning, four wheel rolling walker for in and out of home ambulation and to relieve pressure on right lower extremity, bed side commode, and a transportation wheel chair.   

The Veteran underwent a VA examination for aid and attendance in April 2012.  The examiner determined that the Veteran was not permanently bedridden, was not currently hospitalized, and was able to travel beyond his current domicile.  The examiner stated that the Veteran was unable to go anywhere without help.  The Veteran's wife stated that Veteran only travels to medical appointments, occasionally to restaurants, and only can travel with assistance.  The Veteran was able to feed himself, had normal ability to dress and undress, except that the Veteran was unable to tie his shoes.  The Veteran had an aide assist him with bathing, needed a device to help him to the bathroom, and at night used a urinal.  The Veteran reported needing to use a cane, scooter, walker, shower chair, and hospital bed.  The Veteran also stated that he had a history of falling in the shower.   A physical examination of the Veteran showed that the Veteran had mild slouching, was fearful when walking, took short steps, was unable to walk very far, and always held on to something (cane, person, furniture).  The Veteran stated that he was unable to walk without an assistive device, and with an assistive device he was only able to walk approximately twenty feet.

The Appellant testified at a videoconference Board hearing in December 2014.  The Appellant stated that the Veteran was unable to walk without a cane, or walker, and that he used a motorized scooter.  The Veteran had trouble getting in and out of chairs, and needed assistance getting in and out of a car.  The Appellant stated that the Veteran received help bathing and dressing himself.  The Veteran slept in a hospital bed.  The Appellant stated that the Veteran had unsteadiness to his feet and hips even before his heart condition and other non-service connected ailments.  The Appellant stated that the Veteran was unable to leave the home unattended. 

In light of the medical and lay evidence in this case, the Board resolves reasonable doubt in the Appellant's favor by finding that the evidence supports the claim for SMC on the basis of loss of use of the Veteran's bilateral lower extremities and the need for aid and attendance under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b). Although the evidence of record initially showed that the Veteran could ambulate with the use of a cane, the persuasive evidence shows that the Veteran had extreme difficulty functioning without the help of his wife.  Specifically, the effect on his bilateral lower extremities had been so great that the Veteran required his motorized scooter, and constantly needed an assistive device when walking.  The Veteran had a history of falls, and outfitted his home with ramps and rails for support.  VA treatment records corroborate, and show that the Veteran was fearful walking, always needed some sort of assistance when walking, and was assessed as being a high risk for finally.  Finally, treatment records, as well as statements from the Appellant corroborate the Veteran's contention that he had lost use of his bilateral lower extremities such that the Veteran's wife had to accompany him everywhere and assist him in nearly every task.

For the foregoing reasons, the Board concludes that the Veteran's service-connected residuals of gunshot wound to his right ankle/foot, and the Veteran's secondary bilateral hip disability resulted in significant loss of use of his bilateral lower extremities and needed aid and attendance of another person.  Consequently, giving the Appellant the benefit of the doubt, the criteria for SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


